                                          Case 4:21-cv-02874-PJH Document 28 Filed 08/05/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ALVER WORLD SA,
                                                                                      Case No. 21-cv-02874-PJH
                                  8                   Plaintiff,

                                  9             v.                                    ORDER RE: DEFENDANT'S MOTION
                                                                                      TO DISMISS
                                  10     CORBION BIOTECH, INC.,
                                                                                      Re: Dkt. No. 21
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Defendant’s motion to dismiss, or in the alternative, compel arbitration came on for

                                  15   hearing before this court on August 5, 2021. Plaintiff appeared through its counsel,

                                  16   Theodora McCormick. Defendant appeared through its counsel, Carlyle Hall. Having

                                  17   read the papers filed by the parties and carefully considered their arguments and the

                                  18   relevant legal authority, and good cause appearing, the court hereby DENIES

                                  19   defendant’s motion without prejudice, for the reasons stated at the hearing.

                                  20         IT IS SO ORDERED.

                                  21   Dated: August 5, 2021

                                  22                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  23                                              United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
